DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "lateral sides" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "scapholunate repair system of Claim 20" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Status of Claims
	Claims 1-13, 15-20 and 22-30 are pending.  
	Claims 14 and 21 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 3-13, 15-17, 20, and 22-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemos et al. (US 2004/0068262 A1, hereinafter “Lemos”) in view of Bianchi et al. (US 2006/0200236 A1, hereinafter “Bianchi”). 
Regarding Claims 1 and 28, Lemos discloses an anchor capable of use for interosseous tissue reconstruction, comprising an open proximal end (Figures 5b, end with cavity 6), a distal end (insertion end, end with loop 10) configured as an eyelet (loop,10), where an external surface of the distal end (insertion end) is rounded (Figure 5b where lateral side of distal end is rounded), a single interior drive bore (cavity 6, Figure 5b) extending from the open proximal end to an interior of the eyelet and located centrally along a central axis (Figure 5b, and described in [0025] that cavity 6 may extend through the entire implant) where a driver (14) is receivable in the interior drive bore (Figure 5b). 
Lemos further discloses two sets of opposing sides surrounding the interior drive bore (Figure 5b), wherein a first set of the opposing sides extends from the proximal end to the distal end, and each of the opposing sides of the first set is an exterior surface that extends from the proximal end to the eyelet (Figure 5b, 1), and wherein a second set of opposing sides is adjacent to the two opposing sides, and each of the opposing sides of the second set is an external non-flat and curved surface having a plurality of partial threads or partial ribs (Figure 5b, 2). The partial threads of Figure 5b, element 2 are located on the two opposing non-flat sides which are lateral sides. 
Lemos discloses the invention substantially as claimed, but fails to disclose the opposing sides of the first set as a flat exterior surface.
In the same art of fixation devices, Bianchi teaches a bone block with two sets of sides (Figure 11A, 111 and 113), with opposing sidewalls, the first set (111) with a flat exterior surface. 

Regarding Claim 3, Lemos in view of Bianchi discloses the anchor of claim 1, and Lemos further discloses that the interior drive bore is threaded (show in Figure 5a, and disclosed in  [0037]). Lemos does not specifically disclose the threaded bore attachment with the embodiment of Figure 5b, however, Lemos does disclose that the invention can be “modified and supplemented . . .  within the scope of the invention” ([0044]) and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to interchange the connections of the drive tool of Figure 5b for a threaded arrangement as provided in Figure 5a in order to provide a more secure connection between the anchor and the insertion tool as is old and well known in the art. 
Regarding Claim 4, Lemos in view of Bianchi discloses the anchor of claim 1, and Lemos further discloses the eyelet with a length about half a length of the anchor (Figure 5b).
Regarding Claims 5 and 10, Lemos in view of Bianchi discloses the anchor of claim 1, and Lemos further discloses tissue looped through and over the eyelet of the anchor, and extending along the flat exterior surfaces of the anchor and in a direction parallel to the central axis of the anchor, when the anchor is inserted into a socket or tunnel in a bone.  The tissue (Figure 6, 8) of Lemos is capable of being used in the manner as claimed as seen in Figures 6 and 7. The flexible loop of Lemos is capable of being an interrupted or uninterrupted loop of a flexible strand attached to the eyelet.

Regarding Claim 8, Lemos in view of Bianchi discloses the anchor of claim 1, and as the anchor of Lemos is similar is shape and structure, and this is an intended use claim, the anchor of Lemos in view of Bianchi is fully capable of being used in a scapholunate repair. 
Regarding claim 9, Lemos in view of Bianchi teaches the anchor substantially as claimed, and it is capable of use with a suture that passes through the eyelet.
Regarding Claim 15, Lemos in view of Bianchi discloses the anchor of claim 1, and Lemos further discloses that the anchor is capable of insertion into a bone hole in any orientation including such that the eyelet enters the bone hole prior to the open proximal end (Figures 6 and 7).
Regarding Claim 16, Lemos in view of Bianchi discloses the anchor of claim 1, and Bianchi further discloses that the anchor can have a rectangular configuration (Figure 11A).
 Regarding Claim 22, Lemos in view of Bianchi discloses the anchor of claim 1, and Lemos further discloses that the distal end includes a distal half of the anchor, and the proximal end includes a proximal half of the anchor (Figure 5b, where the distal end makes up half of the device, and the proximal end makes up the other half of the device).
Regarding Claim 23, Lemos in view of Bianchi discloses the anchor of claim 1, and Bianchi further discloses that the external non-flat surface includes the plurality of partial threads (Figure 5b, 2).

Regarding Claim 25, Lemos in view of Bianchi  discloses the anchor of claim 1, and Lemos further discloses that the distal end of the eyelet is closed (Figure 5b).
Regarding Claims 26 and 27, Lemos in view of Bianchi discloses the anchor of claim 1, and Lemos further discloses the distal end with an apex and a rounded surface extending from each of the second set of opposing sides and to the apex of the distal end and with the longest length of the anchor extend along the central axis of the anchor (embodiment of Figures 3a and 3b). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the rounded surface of the distal end extending from the second set of opposing sides of the embodiment of Figures 3a and 3b of Lemos with the embodiment of Figure 5b of Lemos in order to provide a smoother surface for insertion of the anchor. 
Regarding Claims 11 and 29, Lemos discloses a scapholunate repair system comprising a scapholunate implant (as the structure of Lemos is similar in size and shape to that claimed, and the limitation as claimed recites intended use, the anchor of Lemos is fully capable of being used in a scapholunate repair) comprising a body with a central axis (Figures 5b) with a proximal end and a distal end, and opposing lateral sides that extend from a most proximal end to a most distal end of the body (Figure 5b) and two other opposing  non-flat lateral sides is adjacent to the two opposing sides, and each of the opposing sides of the two non-flat lateral sides comprises a plurality of partial threads or partial ribs (2). Lemos further discloses a single internal threaded 
Lemos discloses the invention substantially as claimed, but fails to disclose the opposing sides of the first set as a flat exterior surface.
In the same art of fixation devices, Bianchi teaches a bone block two sets of sides, with opposing sidewalls (Figure 11A, 113) with a flat exterior surface. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the second set of opposing sidewalls of the device of Lemos flat as is taught by Bianchi in order to maintain the associated tendon in a flat configuration to prevent the tendon from curling back upon itself or bunching up.
 Regarding Claim 12, Lemos in view of Bianchi discloses the scapholunate repair system of claim 11, and Lemos further discloses that the tissue is biological ([0002]).

Regarding Claim 17, Lemos in view of Bianchi discloses the system of Claim 11, and Lemos further discloses the body with a rectangular configuration (Figure 11A).
Regarding Claims 20 and 30, Lemos discloses an anchor that can be used as a scapholunate anchor (as the structure of Lemos is similar in size and shape to that claimed, and the limitation as claimed recites intended use, the anchor of Lemos is fully capable of being used in a scapholunate repair), comprising a body (Figure 5b) extending along central axis between a proximal end and a distal end and including a first set of opposed side surfaces and a second set of opposed side surfaces (Figure 5b), where an external surface of the distal end is rounded to define and enclose a distal end of an eyelet (Figure 5b, 10), a single interior drive bore (cavity 6, Figure 5b) provided at the proximal end located centrally along a central axis (Figure 5b) where a driver (14) is receivable in the interior drive bore. 
Lemos further discloses two sets of opposing sides surrounding the interior drive bore where a first set is configured as a smooth, non-threaded exterior surface (Figure 5b, 1) and where the a second set of opposing sides (sides with ribs 2) is adjacent to the two opposing sides, and each of the opposing sides of the second set is an external non-flat and curved surface having a plurality of partial threads or partial ribs (2).
Lemos discloses the invention substantially as claimed, but fails to disclose the opposing sides of the first set as a flat exterior surface and that the first set of opposed side surfaces and 
In the same art of fixation devices, Bianchi teaches a bone block two sets of sides, with opposing sidewalls (Figure 11A, 113) with a flat exterior surface, in a rectangular configuration. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the second set of opposing sidewalls of the device of Lemos flat as is taught by Bianchi in order to maintain the associated tendon in a flat configuration to prevent the tendon from shortening in length or bunching up. Modification of the sidewalls of Lemos as flat as taught by Bianchi would provide for a rectangular configuration.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemos in view of Bianchi as applied to claim 1 above, and further in view of Medoff (US 2009/0234396 A1, hereinafter “Medoff").
Regarding claim 2, Lemos in view of Bianchi discloses the invention substantially as claimed as described above, but fails to disclose the body of the anchor to have the claimed length of 3.5 mm. 
Medoff teaches an anchor used in scaphoid and lunate repair procedures, wherein the anchor can be 3.5 mm ([0111]) in the same field of endeavor for the purpose of fixing soft tissue for scapholunate repair. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the anchor of the combination of Lemos in view of Bianchi by incorporating the claimed length of 3.5mm, as taught by Medoff, in order to employ an industry accepted standard length that is suitable for use in scaphoid and lunate repair procedures.
s 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemos in view of Bianchi as applied to claim 11 above, and further in view of Olsen (US 2006/0271192 A1, hereinafter Olsen”).
Regarding Claims 18 and 19, Lemos in view of Bianchi discloses the invention of Claim 11 substantially as claimed as described above, but does not disclose a fixation device that is a screw and is configured to fixate the tissue within a scaphoid bone and the scapholunate implant is configured to fixate the tissue within a lunate bone.
Olsen teaches the use of an interference screw (e.g. a fixation device) (not shown but described in [0144]) and other screw bone anchors for the purpose of anchoring the other end of the tissue in a bone fixation device. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the fixation screw of Olsen in conjunction with repair system of Figure 5b of Lemos in view of Bianchi in order to secure the other end of the tissue graft to the lunate in order to create a complete repair of the soft tissue while anchoring it between osseous structures as is taught by Olsen (abstract).
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that the proposed modification of Lemos would change the principle of operation of Lemos the examiner respectfully disagrees.  The applicant speculates that a friction fit would “stretch, weaken and tear the tendon or ligament” but does not provide evidence that this would occur.  Additionally, the argument that the proposed modification would make the implant unsatisfactory for its intended purpose by damaging the In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE L NELSON/             Examiner, Art Unit 3774